Citation Nr: 0315710	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  00-02 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for chronic residuals of 
yellow fever, including residuals of yellow fever 
immunization.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel



INTRODUCTION

The veteran had verified active service from November 1942 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California 

This matter was remanded by the Board in August 2001 for 
further development.  The Board is satisfied that all remand 
directives were accomplished and that no further development 
in this regard is required for an equitable determination in 
this case.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  No competent evidence indicates that any of the veteran's 
post-service symptoms are attributable to yellow fever 
associated with his period of active service or to yellow 
fever immunization.  



CONCLUSION OF LAW

No chronic residuals of yellow fever, including residuals of 
yellow fever immunization were incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, rating 
decisions dated in August 1999, March 2002, and February 
2003; the statement of the case (SOC) dated in September 
1999; the supplemental statements of the case (SSOC) dated in 
August 2002 and February 2003; the Board remand in August 
2001; and the letter dated in December 2001 giving the 
veteran notification of the VCAA provided the veteran with 
the applicable law and regulations and gave adequate notice 
as to the evidence needed to substantiate his claims.  In 
addition, the VCAA letter explained the notice and duty to 
assist provisions of the new law, including the respective 
responsibilities of the parties to secure evidence, and asked 
the veteran to submit or authorize VA to obtain outstanding 
evidence relevant to the appeal.  Thus, the Board is 
satisfied that the RO has provided all notice as required by 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to the duty to assist, the RO has secured VA 
medical examinations, VA medical opinions, and private 
outpatient records.  The veteran has not authorized VA to 
obtain any additional private evidence.  The Board finds that 
the duty to assist the veteran with the development of his 
claim is satisfied.  38 U.S.C.A. § 5103A (West 2002).  


Analysis

The veteran contends that he is entitled to service 
connection for residuals of yellow fever, including any 
residuals attributable to yellow fever immunization.  The 
veteran testified during his personal hearing in June 2000 
that he was told that he had yellow fever and was confined 
and treated.  He further stated that, after his bout with 
yellow fever, he developed a dry cough.  He stated that after 
separation from service, he saw a doctor for his symptoms and 
was given medication.  He also stated that his cough appeared 
to be seasonal in nature, and occurred more frequently at 
night.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Continuity of symptomatology, however, is required where a 
condition noted during service is not shown to be chronic.  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id.  

Service incurrence or aggravation of tropical diseases, 
including yellow fever, during service may be presumed if it 
is manifested to a compensable degree within one year of the 
veteran's discharge from service, or at a time when standard 
accepted treatises indicate that the incubation period 
commenced during such service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a)(4), 3.309(b).  

Upon a review of the veteran's service medical records, the 
Board notes that there is nothing in his medical records 
indicative or suggestive of any episodes of yellow fever.  On 
his WD-AGO Form 53-55, Enlisted Record and Report of 
Separation, there is a notation of yellow fever, March 7, 
1944 with nothing more.  Following service, in private 
medical records dated from 1989 to 2000, the veteran 
complained of an intermittent cough that had been ongoing for 
many years; the physician diagnosed bronchitis.  In an 
outpatient consultation dated in October 1997, the veteran 
reported a childhood history of whooping cough and positive 
exposure to tuberculosis.  Nothing as to residuals of yellow 
fever is noted.  

In December 2001, the veteran underwent a VA examination at 
which time he recited his in-service history of yellow fever 
and subsequent hospitalization for the same.  The veteran 
reported that his disorder lasted for about three days and 
that other than the dry cough, he did not have any 
significant residuals.  The examiner noted a diagnosis of 
"[y]ellow fever, by patient's history."  Further, the 
examiner noted that the veteran's persistent cough with 
intermittent bronchitis did not appear necessarily related to 
yellow fever, and that there was nothing in the record to 
indicate a diagnosis of or treatment for yellow fever.  The 
examiner further remarked that according to the veteran's 
description of his symptoms, it seemed more like an episode 
of hepatitis A rather than yellow fever.  

The veteran has alleged that, after being exposed to decaying 
bodies and bombed out towns, he began to feel ill and 
approached a commanding officer, who indicated that his eyes 
were yellow.  The veteran stated that he was taken to a field 
hospital where he was diagnosed with yellow fever.  He 
reported that he was confined and given treatment, and about 
one week later, he developed his dry cough.  Although the 
veteran is competent to make observations about symptoms he 
experienced, he has not provided any evidence that he is 
competent to render a medical opinion.  In this regard, the 
Board notes that a lay person, untrained in the field of 
medical diagnostics, is not competent to offer an opinion 
which requires specialized medical knowledge.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In this case, neither the veteran nor his representative has 
offered any competent medical evidence in support of the 
claim on appeal.  Furthermore, the Board notes that a 
diagnosis based solely on the veteran's unsubstantiated 
history cannot form the basis of a valid claim.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  In this case, the veteran has 
reported a history of yellow fever without offering any 
clinical records to substantiate his claim.  Additionally, 
the veteran in fact has not provided evidence of any 
disability related to yellow fever.  In this respect, the 
Board notes that the lack of evidence of current disability 
necessarily means that the veteran's claim fails.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

In light of the foregoing, the Board finds that service 
connection for residuals of yellow fever is not warranted, 
neither on a direct nor presumptive basis.  The service 
medical records do not mention complaints, treatment or 
diagnoses related to yellow fever.  Likewise, there is no 
post-service evidence in the record of any treatment for 
yellow fever or its residuals.  The veteran's chronic cough 
is already service connected as related to viral infections, 
without any indication that his cough is attributable to 
yellow fever.  The veteran has not claimed any other 
residuals from yellow fever other than his cough, as noted in 
records herein.  Thus, in the absence of any evidence finding 
any residuals of yellow fever, the Board finds that the 
preponderance of the evidence is against the veteran's claim.



ORDER

Service connection for chronic residuals of yellow fever, 
including residuals of yellow fever immunization is denied.  



__________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

